Citation Nr: 1432785	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-30 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial, compensable rating for the service-connected status post muscle strain and focal sclerosis of the right humeral head, right shoulder.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to December 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO.

The Board remanded the case in December 2013 for additional evidentiary development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, a review of the record reflects that further development is warranted as the Veteran is entitled to substantial compliance with the Board's December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The December 2013 Board remand specifically directed the RO to obtain a copy of the right shoulder CT scan report, performed in conjunction with the December 2009 VA examination.  

Although images of the CT scan were provided, no report was provided to explain what the CT scan images establish in regards to the Veteran's claim.  The Board finds that a written report explaining the CT scan images in relation to the Veteran's claim must be provided 

In addition, the Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

A review of the record shows that the service-connected right shoulder disability was last the subject of an examination by VA in November 2009.

In November 2009, a VA General Medical Examination report found that the Veteran's focal sclerosis of the humeral head needed further evaluation.  The examiner indicated that the border of sclerosis was somewhat serrated and was not certain if it was a simple bone island.  

Given that the examination is more than 4 years old and examiner stated that further examination of the service-connected right shoulder disability is needed due to his uncertainty about his findings.   

Further, the RO should request that the Veteran provide information referable to all VA or non-VA treatment rendered for his service-connected right shoulder disability.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to contact the Veteran and ask him to identify all VA and non-VA treatment received for his service-connected right shoulder disability.  The letter should request sufficient information to identify any health care provider, and if necessary, signed authorization, to enable VA to obtain any outstanding evidence.

Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the record. 

The letter should invite the Veteran to submit any medical evidence or treatment records in support of his claim.

2.  The RO should take appropriate action to obtain a medical report/opinion to explain the right shoulder CT scan images that are present in the Veteran's electronic claims file. 

3.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right shoulder disability.  

The record must be made available to the examiner for review in connection with the examination.  

The examiner must make note of the previous actual medical findings and clinical information recorded and the Veteran's lay assertions regarding functional loss due to pain, following activity and during flare ups.

The examiner is specifically asked to address whether the pain, excess fatigability, incoordination, and weakness, to include with repeated use or during fare-ups, likely caused or causes any additional disability, and if so, provide an estimate of the degree of such additional limitation. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



